Dismissed and Memorandum Opinion filed January 23, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-01108-CR

                     TORY DEVON STEVENS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1296406

               MEMORANDUM                         OPINION
      Appellant entered a plea of guilty to forgery. In accordance with the terms of
a plea bargain agreement with the State, on February 23, 2011, the trial court
deferred a finding of guilt, placed appellant on community supervision for three
years, and assessed a $500 fine. The State subsequently moved to adjudicate
appellant’s guilt. Appellant entered a plea of true to the allegations in the motion.
As part of an agreement with the State on punishment, appellant signed a written
waiver of his right to appeal. On January 27, 2012, the trial court sentenced
appellant to confinement for six months in the State Jail Division of the Texas
Department of Criminal Justice and assessed a $500 fine. No motion for new trial
was filed. On December 6, 2013, almost two years after he was sentenced,
appellant filed a pro se letter challenging his conviction. We construe the letter as a
notice of appeal, and we dismiss the appeal.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal
and can take no action other than to dismiss the appeal. Id. Appellant’s notice of
appeal is untimely.

      In addition, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that the defendant has no right of appeal. See
Tex. R. App. P. 25.2(a)(2). The trial court’s certification is supported by the
record. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, the appeal is ordered dismissed.



                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2